Citation Nr: 0516031	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-09 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 through 
August 1984.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina in August 2003, which denied the claim.



FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran does not suffer from a hearing loss 
disability in the right ear.

3.  Decreased hearing acuity was noted in the left ear on 
entry in service, but was within normal limits at discharge 
from service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b)(2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Mayfield v. Nicholson, No. 02-1077, slip op. at 15 (U.S. Vet. 
App. April 15, 2005); see also Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Here, the RO sent the necessary notice to the veteran by 
correspondence dated in June 2003 and October 2003.  
Together, these letters addressed the requirements to 
establish service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any additional evidence that was 
relevant to the case.  The veteran responded in October 2003 
that he had no new or additional information to submit.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As such, the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were fully complied with.  See Quartuccio, supra; 
Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, and the January 2004 Statement of 
the Case (SOC).  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claim.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding the VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  The Board has the veteran's service medical records, 
private medical records, and a VA examination report.  When 
filling out his substantive appeal (VA Form 9), the veteran 
waived his right to a hearing before the Board.  Thus, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Factual Background

On the enlistment examination conducted in October 1978, the 
veteran denied a history of hearing loss.  The audiological 
evaluation revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5
LEFT
35
40
20
15
30

An audiology examination conducted in February 1979 revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
5
5
LEFT
30
30
10
10
20

Notes from that examination reference "clearing" in the 
veteran's ears.  In August 1980, the veteran received 
treatment for a polyp in his right ear.  Then, in May 1981, 
another audiogram was conducted.  Records of this examination 
indicate pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
35
40
25
35
30

The examination was interpreted as showing normal hearing in 
the right ear and mild conductive loss in the left.  The 
report referenced onset of the problem prior to service 
entry, probably from swimming.  Notes from this visit 
referenced possible otitis media externa as a cause.  

This examination was followed by another in June 1981, which 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
0
0
LEFT
30
30
5
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
In a June 1981 visit, the examiner noted serous otitis and 
recommended a follow up.

From July 1981 to November 1983, the veteran was treated 
periodically for otitis media, and for a furuncle on his left 
external ear canal. 

At his discharge examination in June 1984, the veteran 
reported a history of ear, nose and throat trouble, and 
hearing loss.  Audiometer readings from this examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
0
0
0
0
LEFT
25
15
5
10
15
35

A private audiological evaluation in September 2000 revealed 
bilateral pure tone thresholds of 35 decibels or less, from 
500 to 8000 Hertz.  Other results from this evaluation 
indicated speech discrimination scores of 100 percent in the 
right ear and 96 percent in the left.

When he filed his claim in June 2003, the veteran stated that 
his hearing was normal upon entering service, was worse upon 
leaving, and continued to worsen.  To support his claim, he 
submitted a May 2003 letter from his spouse, which detailed 
observations of a 17-year history of hearing difficulties.  

In August 2003, the veteran underwent a VA audiological 
examination, during which he indicated that he had been 
exposed to noise from dental drills while in the military.  
Otherwise, he reported no occupational noise exposure.  The 
examination report also indicated that the veteran had hunted 
with a shotgun as a teenager, wearing no hearing protection.  
On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
35
LEFT
25
25
35
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  
Upon these results, the examiner diagnosed the veteran's 
right ear as within normal limits, but found moderate 
sensorineural hearing loss in the left ear.  The examiner 
opined that the veteran's hearing loss in the left ear was 
unlikely to be related to noise in service, because the 
veteran had normal hearing by testing on discharge physical 
examination.  The examiner indicated that the claims file had 
been reviewed.

Following this examination, the RO issued a rating decision 
denying service connection.  The veteran disagreed with the 
decision, contending that the induction physical showed 
normal hearing and the separation physical in June 1984 
showed hearing loss.

In a March 2004 letter, submitted along with his substantive 
appeal, the veteran raised several contentions.  With respect 
to the RO's reference to recreational shotgun hunting without 
hearing protection, the veteran stated that he only said, 
"When I was a kid I went hunting with my dad a couple of 
times."  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  The veteran's reported 
history of the pre-service existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  38 U.S.C.A. §§ 1111, 
1137 (West 2002); see Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2003).

If a pre-existing disorder is "noted" on entering service, 
in accordance with 38 U.S.C.A. § 1153 the veteran has the 
burden of showing an increase in disability during service.  
If the veteran meets that burden and shows that an increase 
in disability occurred, the burden then shifts to the 
government to show that any increase was due to the natural 
progress of the disease.  Wagner, 370 F.3d at 1096.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When 
there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.

Before a claim for service connection may be granted, the 
veteran must first establish the fact that he has a current 
disability.  With regard to the veteran's left ear, the 
evidence clearly establishes that the veteran currently meets 
the definition of hearing loss disability under 38 C.F.R. 
§ 3.385 for this ear.  Specifically, his pure tone thresholds 
at 3000 and 4000 Hertz exceed 40 decibels.  However, to 
establish service connection, the evidence must show that the 
condition was incurred in or aggravated by service.  

Service medical records reveal the veteran with a hearing 
loss disability in the left ear as defined by 38 C.F.R. 
§ 3.385 on his entrance examination in October 1978, with a 
pure tone threshold of 40 decibels at 1000 Hertz, 35 decibels 
at 500 Hertz, and 30 decibels at 4000 Hertz.  Thus, defective 
hearing was "noted" when the veteran was examined on 
entering service, and he is not entitled to the presumption 
of soundness on entering service.  In order to be entitled to 
service connection for hearing loss in the left ear, the 
evidence must show that the disorder underwent an increase in 
disability during service that was not due to the natural 
progress of the disease.

During the course of service, the veteran underwent audiology 
examinations on several occasions.  The results from these 
examinations revealed better hearing in the left ear in 
February 1979, and slightly worse hearing in May and June 
1981, when the veteran was suffering from otitis media, when 
compared with the entrance examination findings.  Most 
importantly, however, the results at the veteran's 
examination at separation from service revealed hearing 
within normal limits in the frequencies between 500 and 4000 
Hertz.  Specifically, the veteran did not meet the 
requirements for a hearing loss disability under 38 C.F.R. 
§ 3.385 at that time.  

In order to support a finding of aggravation, the evidence 
must establish that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) 
(2004).  As the service medical records actually reveal 
improvement in the veteran's hearing when comparing his 
entrance examination to his discharge examination, the Board 
concludes that the veteran's disability did not worsen during 
service, and therefore, was not aggravated thereby.  
38 C.F.R. § 3.306; see also Verdon v. Brown, 8 Vet. App. 529 
(1996) (If the disorder becomes worse during service and then 
improves due to in-service treatment to the point that it was 
no more disabling than it was at entrance into service, the 
disorder has not been aggravated by service.).

Moreover, following a review of the claims file and 
examination of the veteran, the VA examiner opined that the 
veteran's current hearing impairment was "unlikely" to be 
related to in-service noise exposure due to the normal 
findings on discharge examination.  Of note, the veteran's 
claimed in-service noise exposure was from a dental drill.  
The Board finds this evidence to be highly probative, and 
there is no competent medical evidence to the contrary.

With respect to the veteran's right ear, the Board notes that 
service medical records reveal normal hearing in that ear on 
all of the veteran's audiograms.  A private audiological 
report dated in September 2000 noted pure tone thresholds of 
30 to 35 decibels at 500 to 4000 Hertz, with a speech 
recognition score of 100 percent, for the right ear.  

However, the most recent evidence of record, the August 2003 
VA examination, revealed pure tone thresholds which were all 
less than 40 decibels, only two of which were greater than 26 
decibels.  His speech recognition score was 96 percent in the 
right ear.  In light of these results, the VA examiner 
concluded that the veteran's hearing was within normal limits 
for the right ear.  Thus, the veteran does not have a hearing 
loss "disability" in the right ear pursuant to 38 C.F.R. 
§ 3.385, and service connection is not warranted for hearing 
loss in that ear.

Although the results from September 2000 private audiological 
examination reveal pure tone thresholds which would meet the 
section 3.385 criteria, the Board finds the VA examination to 
be a more recent, and therefore more accurate, measurement of 
the veteran's present hearing level.  The private audiogram 
was conducted almost three years prior to the date of claim, 
and therefore, is not representative as to the presence of 
current disability.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

Moreover, even if the veteran's private audiogram is accepted 
as probative evidence, the VA examiner opined that current 
hearing loss was unlikely to be related to service, due to 
the normal audiogram at discharge from service.

Other evidence supporting the veteran's claim includes the 
May 2003 letter by the veteran's spouse.  As previously 
mentioned, this letter states that she has observed symptoms 
of hearing impairment for over 17 years.  That time period 
begins approximately two years after the veteran left the 
military.  There is no indication that she knew the veteran 
while he was in the military.  Therefore, this testimony does 
little to establish an onset of disease in service.  
Moreover, when the determinative issue involves a question of 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, the veteran's and his spouse's lay statements do 
not constitute competent medical evidence.  

The veteran has also commented, through various 
correspondences, that his hearing was unimpaired upon 
enlistment.  This assertion is simply not supported by the 
record, which clearly shows a hearing loss disability, as 
defined by 38 C.F.R. § 3.385.  

To summarize, the veteran currently has a hearing disability 
in his left ear, but not in his right ear.  However, the lack 
of evidence of a hearing disability at discharge, or within 
one year following discharge from service, coupled with the 
VA medical examiner's report that the disorder is unlikely to 
be related to service, warrants a conclusion that his hearing 
impairment was not incurred in or aggravated by service.  
Accordingly, the veteran's claim for service connection for 
bilateral hearing loss is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


